DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office action is in response to correspondence received November 10, 2020.
	Claims 1, 2, 9, 10, 18, and 19, are amended.  Claims 4 and 13 were previously canceled.  Claims 1-3, 5-12, and 14-19 are pending and have been examined.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 10, 2020 has been entered.
 Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-12, and 14-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception – a mental process, a judgement or observation-without a practical application or significantly more.  
This rejection follows the most recent MPEP revision (June 2020).  

	Per Applicant's claims, 
Claims 1-3 and 5-9 are a system, which is a machine.
Claims 10-12 and 14-18 are a method, which is a process.
Claim 19 is a non-transitory computer readable medium, which is an article of manufacture.
Therefore, Applicant's claims are directed to statutory subject matter.  
However, determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection.  MPEP 2106.04.
Prong One asks: Does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim.  See MPEP 2106.04(II)(A)(1).

managing a service request
receive service requests from one or more service management tools based on alerts received by the service management tools from one or more monitoring tools, wherein the service requests are triggered based on a reactive event and a proactive event;
identify a configuration item and a problem type corresponding to each of the received service requests based on training data carried out using previously resolved service requests and new actions corresponding to diagnostic and resolutions actions defined for new configuration items and problem types;
determine one or more pre-stored rules associated with the identified configuration item and problem type based on attributes associated with the service request, wherein the determined pre-stored rules are fetched based on a condition associated with the service request;
execute the service requests by recommending at least one of: one or more diagnostic actions and one or more resolution actions corresponding to the one or more determined pre-stored rules.
The abstract idea recited in claims 1, 10, and 19 is a mental process because it involves steps of receiving information, identifying a configuration, determining a pre-stored rule associated with the identified configuration, determining a rule associated with the identified configuration item, and then making a recommendation.  That information is received, mentally, from a service tool that comes from a monitoring tool 
Prong Two asks: Does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’).  See MPEP 2106.04(II)(A)(1).
This judicial exception is not integrated into a practical application because the additional elements merely use the computer or other machinery as a tool.  In MPEP 2106.04(d), it is noted that "merely reciting the words 'apply it' (or an equivalent) with the judicial exception," is not a practical application.  Therefore, according to the MPEP, this is not solely limited to computers but includes other technology that, recited in an 
Claim 1:
A memory storing program instructions
A processor executing the program instructions stored in the memory
["defining" something] via a user interface
Claim 10:
A computer-implemented method for managing a service request, via program instructions stored in a memory and executed by a processor, the computer implemented method comprising.
Claim 19:
A computer program product for managing service request, the computer program product comprising:
a non-transitory computer-readable medium having computer-readable program code stored thereon, the computer-readable program code comprising instructions that when executed by a processor, cause the processor to
These elements are merely instructions to apply the abstract idea to a computer because they recite generic computer components on which the abstract idea is performed. This is effectively applying the abstract idea to a general purpose computer because the recitation of generic components and a statement that the steps are performed on the components is equivalent to an applied to instruction.  Therefore, these additional elements both alone and in combination are mere instructions to apply the abstract idea to a computer.

As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978). In Flook, the Court reasoned that "[t]he notion that post-solution activity, no matter how conventional or obvious in itself, can transform an unpatentable principle into a patentable process exalts form over substance. A competent draftsman could attach some form of post-solution activity to almost any mathematical formula". 437 U.S. at 590; 198 USPQ at 197; Id. (holding that step of adjusting an alarm limit variable to a figure computed according to a mathematical formula was "post-solution activity"). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 79, 101 USPQ2d 1961, 1968 (2012) (additional element of measuring metabolites of a drug administered to a patient was insignificant extra-solution activity).
The following additional elements are insignificant extra solution activity:
Claim 1:
perform at least one of: the one or more recommended diagnostic actions and the one or more recommended resolution actions by executing one or more scripts which are mapped to the diagnostic actions and the resolution actions, wherein the scripts are capable of communicating with devices associated with the configuration items present in the received service requests.
Models generated by employing machine learning techniques for recommending the at least one of diagnostic and resolution actions corresponding to the one or more 
Claim 10:
performing at least one of: the one or more recommended diagnostic actions and the one or more recommended resolution actions by executing one or more scripts which are mapped to the diagnostic actions and the resolution actions, wherein the scripts are capable of communicating with devices associated with the configuration items present in the received service requests.
Models generated by employing machine learning techniques for recommending the at least one of diagnostic and resolution actions corresponding to the one or more pre-stored rules and are remodelled periodically based on feedback received on the identification and execution associated with the service requests at regular intervals as a continuous training process.  
Claim 19:
perform at least one of: the one or more recommended diagnostic actions and the one or more recommended resolution actions by executing one or more scripts which are mapped to the diagnostic actions and the resolution actions, wherein the scripts are capable of communicating with devices associated with the configuration items present in the received service requests.
Models generated by employing machine learning techniques for recommending the at least one of diagnostic and resolution actions corresponding to the one or more pre-stored rules and are remodelled periodically based on feedback received on the 
These additional elements, which are similar in scope, are post solution activity, similar to measuring metabolites of a drug administered to a patient, or more specifically, adjusting an alarm limit variable.  Like adjusting an alarm limit variable, these limitations amount to no more than performing a diagnostic or resolution action, which under a broadest reasonable scope could be further observation (diagnostic could include checking to see if a certain indicator is activated, a mental activity of observation).  Even if the claim were limited to "resolution," such resolution could under a broadest reasonable interpretation in light of the specification include a step of making an adjustment in accordance with the previously observed information.  This, being similar to making an alarm adjustment (MPEP 2106.05(g), Parker v Flook), is post solution activity because it is incidental to the primary process of the observation steps that arrive at the final step of performing diagnosis or resolution.  
The limitation of generating a model "for recommending" is a tangential activity because though models are developed based on information cited earlier in the abstract idea, they are only related to the abstract idea in that they are used for the recommendation.  However it is not shown how they are used for the recommendation, just that they are somehow included.  Therefore, this is a nominal or tangential addition to the claims.  
Therefore, this additional element does not integrate the abstract idea into a practical application because it is insignificant extra solution activity.

Therefore, because the additional elements are merely instructions to apply the abstract idea to a computer and are insignificant extra solution activity, see MPEP 2106.05(f, g), they do not integrate the abstract idea into a practical application.  
Step 2B involves evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself. Because this approach considers all claim elements, the Supreme Court has noted that "it is consistent with the general rule that patent claims ‘must be considered as a whole.’" Alice Corp., 573 U.S. at 218 n.3, 110 USPQ2d at 1981 (quoting Diamond v. Diehr, 450 U.S. 175, 188, 209 USPQ 1, 8-9 (1981)). Consideration of the elements in combination is particularly important, because even if an additional element does not amount to significantly more on its own, it can still amount to significantly more when considered in combination with the other elements of the claim. See, e.g., Rapid Litig. Mgmt. v. CellzDirect, 827 F.3d 1042, 1051, 119 USPQ2d 1370, 1375 (Fed. Cir. 2016) (process reciting combination of individually well-known freezing and thawing steps was "far from routine and conventional" and thus eligible); BASCOM Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) (inventive concept may be found in the non-conventional and 
Per the additional elements in these claims, imitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)).  MPEP 2106.05.  
The examination process involves carrying over their identification of the additional element(s) in the claim from Step 2A Prong Two and carrying over their conclusions from Step 2A Prong Two on the considerations discussed in MPEP §§ 2106.05(a) - (c), (e) (f) and (h).  Then, the examiner will re-evaluate any additional element or combination of elements that was considered to be insignificant extra-solution activity per MPEP § 2106.05(g), because if such re-evaluation finds that the element is unconventional or otherwise more than what is well-understood, routine, conventional activity in the field, this finding may indicate that the additional element is no longer considered to be insignificant.
As for the insignificant extra solution activity, finding information about a computer is storing and retrieving information in memory, because the information about a computer, like the files a user creates and stores, is also stored in memory.  See MPEP 2106.05(d), Versata.  Accessing this information as a diagnostic step is therefore well-understood, routine, and conventional because it is similar.  Further, this step could 
Landau, Ted, "OS X First Aid," Macworld, May 2006, pages 56-64.  Pages 7-8 of the PDF detail Apple's Disk Utility which diagnoses ("verifies") disk permissions and then repairs (a script…capable).  This utility is available on all OS X computers at least since 2006, therefore is well-known, routine, and conventional activity because of its ubiquity.  
Kessler, Topher, "Unlocking Disk Utility's Hidden Secrets," Macworld Digital Edition, March 2015, Vol 32 Issue 3, pages 10-14.
On pages 1 and 2, the performance of diagnostics is taught from verifying image checksums.  On pages 3 and 4, the verify and repair steps perform both diagnostic and resolution actions.
Kissell, Joe, "Fix Mac Slowdowns," Macworld, February 2008, Vol 25 Issue 2, pages 100-104.

Kissell, Joe, "Can't Get Online," Macworld, May 2013, Vol 30 Issue 5, p. 48-50.
On pages 1-2 of the PDF, the Network Diagnostics Utility teaches a "series of procedures" and may "repair problems itself" (teaching resolution) or "provides more detailed information" (teaching diagnostic).
Klement, "Squash Bugs with IBM Debugging Tools," SystemiNetwork.com, February 2009, pages 25-30
Klement describes a number of software debugging tools that perform at minimum diagnostics because debugging is equivalent to diagnostics (uncovering the source of problems).  
Further, generating models by employing machine learning techniques to recommend diagnostic and resolution actions is well-understood, routine and conventional because in a prior art search the following non patent literature was found:
Dezide, "Technology: Dezide Bayesian Guides," [online], archived on February 19, 2016, available at: < https://web.archive.org/web/20160219030705/http://www.dezide.com/technology/ >.
This company has used machine learning techniques to recommend "optimal suggestions" in order to recommend "troubleshooting."  
th International Conference on High Performing Computing Workshops.  Available at: < https://ieeexplore.ieee.org/document/8291856 >, made available on IEEEXplor 15 February 2018.  Teaches on page 1 of the pdf where configuration errors are solved using machine learning models.  
The prevalence and ubiquity of this art show that Applicant's insignificant extra solution activity is well-understood, routine, and conventional activity.  
Moreover, in combination with the "apply it" to a computer additional elements, this is well-understood, routine, and conventional activity because it is understood that diagnostic and debugging tools take place on a computer.  
Therefore, for these reasons, claims 1, 10, and 19 are rejected under 35 USC 101.
Per the dependent claims:
Per claims 2 and 11, which are similar in scope, the additional element of "performing" a diagnostic action and resolution action is, as was analyzed in the independent claims, insignificant extra solution activity because it is post solution activity.  That it is based on a new script name for mapping is also post solution activity because Applicant is merely claiming that a script has a new name, which does not add functionality to the claims.  
Per claims 3 and 12, which are similar in scope, service requests are further defined, which further defines the abstract idea element of service requests.

Per claims 6 and 15, the additional element of using natural language processing is claimed.  This is insignificant extra solution activity because it is tangential or nominal to the invention which is processing service requests, and therefore does not integrate the abstract idea into a practical application.  Further, this is not significantly more than the abstract idea because it is recited at a high level of generality and is similar to performing repetitive calculations in order to process language.  See Flook, MPEP 2106.05(d).  
Per claims 7 and 16, the additional element of performing diagnostic actions for determining a cause merely further defines the results or purpose of the insignificant extra solution activity and well-understood, routine, and conventional activity.  Therefore, claims 7 and 16 do not add elements that integrate the abstract idea into a practical application or add significantly more.  
Per claims 8 and 17, the additional element of having diagnostic actions that have resolution actions merely further defines the actions in light of the specification as being similar to checking memory or other computer actions that have human analogs, and therefore follows the analysis of the independent claims.  
Per claims 9 and 18, the defining of the resolution actions as remedial actions performed to resolve the problem is merely further defining the insignificant extra solution activity because it merely characterizes the effect of the resolution actions.  This therefore follows the analysis of the independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-12, and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monahan et al., US PGPUB 2017/0302540 A1 ("Monahan") in view of Tao, US PGPUB 2018/0060225 A1 ("Tao"), in further view of Kini et al., US PGPUB 2012/0072781 A1 ("Kini").  
Per claims 1, 10, and 19, which are similar in scope, Monahan teaches 
Per claim 1, specifically, Monahan teaches a memory storing program instructions; a processor executing the program instructions stored in the memory and configured to in par 005: "a memory storing instructions that cause the 
Per claim 10, specifically, Monahan teaches a computer-implemented method, via program instructions stored in a memory and executed by a processor, in par 002: "In some embodiments, a method can be used that includes one or more of the following features including creating service request outcome models each being based on a service request outcome."  And par 005 where a memory is taught (see below).
Per claim 19, specifically, Monahan teaches A computer program product for managing service request, the computer program product comprising: a non-transitory computer-readable medium having computer-readable program code stored thereon, the computer-readable program code comprising instructions that when executed by a processor, cause the processor to in par 005: " a system can include a processor and a memory storing instructions that cause the processor to create service request outcome models each being based on a service request outcome."  Non-transitory CRM is taught in par 0110: "Storage subsystem 1018 includes tangible computer-readable storage media 1022 and a system memory 1010."
Then, per claims 1, 10, and 19, Monahan teaches receive service requests from one or more service management tools, wherein the service requests are triggered based on a reactive event in par 024, where because the user is putting in a service request, it is a reactive event (the user is reacting and sending this reactive event to the system), which then triggers, or causes to happen, the resolution of the service request: "The user 105 can submit a service request using user computer system 110. User computer system 110 can be any suitable computer system such as service requests are triggered based on a proactive event in par 027 where additional information is obtained from metadata or other data from the user computer system in order to determine the service request.  This is a proactive event because the system acquires information from the problem system instead of only receiving the service request.  
	identify a configuration item and a problem type corresponding to each of the service requests based on training data carried out using previously resolved service requests In par 028: " If the confidence score is above a threshold, the predictive service request system 115 can transmit the predicted service request category, the predicted service request resolution, the predicted service request diagnostic, and/or the predicted service request part to the automated service request resolution system 120."  See in particular par 035: "The predictive service request system 200 can determine whether the service request data contains feature information that is categorical at 230. For example, the service request data 225 can include a part number that can allow the predictive service request system to determine that a category of the service request is hardware."  That this information comes from previously resolved service requests (which teaches training data) is taught in par 051 where "test runs of the predictive service system" is where the information is obtained.  Under a broadest reasonable interpretation, test runs of the service system teach previously resolved service requests because they are run in advance of the actual request, therefore previous, and they are run to build the service request system, training as these are "test runs."
	new actions corresponding to diagnostic and resolutions actions defined via a user interface for new configuration items and problem types in par 056 where outcome models are generated in a configuration phase and uploaded manually, which teaches under a broadest reasonable interpretation user interface.  Because they are being input, they are new actions/items/problem types, as fits with the teaching of Monahan that teaches these limitations.  
determine one or more pre-stored rules associated with the identified configuration item and problem type based on attributes associated with the service request, wherein the determined pre-stored rules are fetched based on a condition associated with the service request in par 039: " The predictive service request system 200 can combine the categorical binary matrix 235 and the bag of words binary matrix 220 to have a single binary matrix 240 that contains an entry for every tokenized word or phrase in the bag of words and every categorical feature. The binary matrix 240 can be run against the service request outcome models from a database of service request outcome models. The database of service request outcome models can be, for example, the database 117 of FIG. 1. The service request outcome models can contain information that can be useful for determining a resolution to the service request, including, for example, a predicted service request category, resolution, diagnostic, and/or part."  A predicted resolution, diagnostic, and or part is a determined pre-stored rule that is fetched based on a condition because the conditions are 
execute the service requests by recommending at least one of: one or more diagnostic actions and one or more resolution actions corresponding to the one or more determined pre-stored rules in par 040: " Once the predictive service request system 200 identifies the service request outcome model 245 that best fits the binary matrix 240, the predictive service request system 200 can utilize the service request outcome model 245 to identify information that can be used to resolve the service request. The information can include, for example, a predicted service request category, a predicted service request resolution, a predicted service request diagnostic, and/or a predicted service request part."
wherein models are generated by employing machine learning techniques for recommending the at least one of: diagnostic and resolution actions corresponding to the one or more pre-stored rules in par 059 where a binary matrix, which teaches a model, is created: " the predictive service request system can create a binary matrix based on the tokenized service request. The binary matrix can include an entry for each token of the tokenized service request. In some embodiments, features collected by the predictive service request system through metadata or other information can be identified and also tokenized or otherwise included in the binary matrix for inclusion in the process of determining the predicted resolution of the service request."  Machine learning techniques to identify the best diagnostic and resolution action in par 060 where machine learning algorithms are used to identify the closest match.  That both diagnostics and resolutions are found is taught in par 055.  
and are remodelled periodically based on feedback received on the identification and execution associated with the service requests as a continuous training process in par 067 where when the binary matrix does not fit the service request outcome model precisely, a new service request outcome model that fits better is developed.  This teaches remodelled periodically based on feedback received because the outcome model that doesn't fit sufficiently (teaching feedback – a model is developed and compared, and it doesn't fit) is then changed for a better model.  
perform at least one of: the one or more recommended diagnostic actions and the one or more recommended resolution actions by executing one or more scripts which are mapped to the diagnostic actions and the resolution actions in par 041: " the predicted service request system 200 can send the predicted information to an automated service request resolution system 250 to resolve the service request. Automated service request resolution systems often require specific information in a specific format to automatically resolve a service request. The predictive service request system 200 can provide the information to the automated service request resolution system 250 in the appropriate format to ensure that the automated service request resolution system 250 can complete resolution of the service request. In some embodiments, the predictive service request system 200 can provide the predicted service request category, the predicted service request resolution, the predicted service request diagnostic, and/or the predicted service request part to the automated service request resolution system 250. The submission of the necessary information by the predictive service request system 200 can eliminate the need for the user to input information into the automated service request resolution system 250 in the necessary format for the automated service request resolution system 250 to automatically resolve the service request without human intervention from a support team."  
Monahan does not teach based on alerts received by the service management tools from one or more monitoring tools; wherein the scripts are capable of communicating with devices associated with the configuration items present in the received service requests.  
Tao teaches a system for resolving software problems.  See abstract.
Tao teaches based on alerts received by the service management tools from one or more monitoring tools in par 038, where the "error chain matching program," which under a broadest reasonable interpretation teaches a monitoring tool, sends error chains, which under a broadest reasonable interpretation are alerts because they are information about a problem.  That these are triggered based on at least one of: a reactive event is taught : "As previously described, the error chain matching program 108A, 108B (FIG. 1) may identify and generate error chains associated with new software problems based on diagnostic data associated with the new software problems. For example, the new software problems may include technical problems/issues (e.g. software and/or hardware problems/issues) that are associated with one or more computers 102 (FIG. 1) and/or software programs 114 (FIG. 1) and that are new to the one or more computers 102 (FIG. 1) and/or software programs 114 (FIG. 1)."
	Then Tao teaches wherein the scripts are capable of communicating with devices associated with the configuration items present in the received service requests in par 090, where the error chain can deliver matching/known error patterns in and present the ranked matching stored/known error patterns and a list of the application resolutions in ranking order based on the ranked matching stored/known error patterns that are associated with the application resolutions. Thereafter, the error chain matching program 108A, 108B (FIG. 1) may enable users to select or implement at least one of the application resolutions to resolve the new software problem associated with the received error symptom matching request." And par 091: "Referring now to FIG. 4B, an operational flowchart 400B illustrating the continuing steps carried out by the program for resolving software problems by identifying and matching error chains is depicted. At 435, the error chain matching program 108A, 108B (FIG. 1) may be informed by the user 310 (FIG. 3) or the client computing system 102 (FIG. 1) on whether the executed application resolution resolved the new software problem. For example, the error chain matching program 108A, 108B (FIG. 1) may determine whether the executed application resolution resolved the new software problem by receiving an error message indicating that the executed application resolution did not resolve the new software problem, or receiving a successfully completed message indicating that the executed application resolution resolved the new software problem.
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the service request teaching of Monahan with the based on alerts from monitoring tools received by service management tools and capability of communicating with devices teaching of Tao because Tao teaches that formerly several steps of the troubleshooting process had to be done manually.  See par 003.  Tao's teaching of the art resolves this problem, which would motivate one ordinarily skilled in the art because it would further automate the service requesting and troubleshooting process.  See par 006.  This would save time in the error diagnosing process, as taught in par 022, which would also motivate one ordinarily skilled in the art because one would be motivated to solve error problems more quickly.  Therefore, for these reasons, one would be motivated to modify Monahan with Tao.  
	Monahan in combination with Tao does not teach training at regular intervals.
	Kini teaches an incident predictor system for predicting when a server computer system will perform poorly.
	Kini teaches training at regular intervals in par 090 where, as a part of the training, a system health indicator value (a value that is used in the machine learning system) is calculated at regular intervals every ten minutes.  This data becomes part of the training data, as taught in par 090, which teaches under a broadest reasonable interpretation training at regular intervals.

One problem that arises when using such monitoring software on a large complex system that may experience a large number of independent problems is that alerts are generated for issues that do not require attention. Such false positive alerts waste precious time as technicians diagnose non-problems, and false positive alerts obscure the alerts that do represent critical problems.

Par 005.  One ordinarily skilled in the art would be motivated to solve this problem of the art because false positives would waste time and prevent time used to solve actual problems.  Kini's teaching, of which the regular interval training is a part, is to "train a machine learning algorithm to determine a relationship between available measurement values and end-users' subjective evaluations of incidents."  Par 010.  This would be a more comprehensive solution than defining individual thresholds for certain individual measurements.  See par 006.  One ordinarily skilled would recognize the suggestion of par 010 as an improvement over the individual measurement teaching of par 006 to solve the problem in par 005 and this would motivate one to combine Kini with Monahan and Tao.  
Per claims 2 and 11, which are similar in scope, Monahan, Tao, and Kini teach the limitations of claims 1 and 10, above.  Monahan further teaches the processor is configured to perform diagnostic action sand the resolution actions based on a new … for mapping to the diagnostic actions and the resolution actions for execution of the service requests in par 067 where a new service request outcome model that fits better is developed.  
	of the service requests comprising new configuration items and problem types which are used as the training data for identifying the configuration items and the problem types in par 056 where outcome models are generated in a configuration phase and uploaded manually, which teaches under a broadest reasonable interpretation.  Because they are being input, they are new actions/items/problem types, as fits with the teaching of Monahan that teaches these limitations.  
	Monahan does not teach a new script name for mapping.
	Tao teaches a new script name for mapping in par 076 where the diagnostics are named: "The component IDs may be used to mark each piece of collected diagnostic data, such as an error message, to allow the error pattern matching engine 332 to record the diagnostic data by mapping each diagnostic data item to the owning component. According to one embodiment, the component naming and registration subsystem 342 may also store updated information on how to retrieve the diagnostic data from each component."
Per claims 3 and 12, which are similar in scope, Monahan, Tao, and Kini teach the limitations of claims 1 and 10, above.  Monahan further teaches the one or more service requests comprise incident management requests in par 049: "The tokenized input 505 can be, for example, the tokenizer output 415 of FIG. 4, as is shown in this example. The metadata 510 can be, for example, an event code, serial number, and version number from the affected system."  Then, Monahan teaches information technology service requests and software change requests in par 055: "the service request might be related to including broken parts, freezing software, or other specific keywords that can help to identify the appropriate service request outcome model."  Broken parts teaches tech service requests and freezing software teaches software change requests.  
Per claims 5 and 14, which are similar in scope, Monahan, Tao, and Kini teach the limitations of claims 1 and 10, above.  Monahan further teaches the one or more service requests comprise textual event description of the problem to be resolved in par 046: "request system as described with respect to the previous figures. The input, in this example, is "The Warehouse Management Software is not working properly. It is intermittently freezing."
Per claims 6 and 15, which are similar in scope, Monahan, Tao, and Kini teach the limitations of claims 1 and 10, above.  Monahan further teaches the configuration item and problem type corresponding to each of the one or more received service requests is identified using natural language processing in par 046: "The input 405 can be the natural language user input entered into a service request system as described with respect to the previous figures. The input, in this example, is "The Warehouse Management Software is not working properly. It is intermittently freezing." That input 405 can be received by tokenizer 410."   Par 046 teaches natural language processing because the filler words the, is and it are removed. Also, in par 047: " Also, the phrases "Warehouse Management" and "intermittently freezing" can be identified and assigned a token by tokenizer 410. In this example, "Warehouse Management" is the product name."  Warehouse management is the configuration item and intermittently freezing is the problem type.
Per claims 7 and 16, which are similar in scope, Monahan, Tao, and Kini teach the limitations of claims 1 and 10, above.  Monahan further teaches the one or more diagnostic actions are actions to be performed for determining cause of the problem associated with the received one or more service requests in par 043: "The results of running the diagnostic 335 as well as the resolution prediction 320 can be sent to the diagnostic broker 345. The outcome of running the diagnostic can be reconciled with the part prediction 315, resolution prediction 320 and diagnostic prediction 325 to determine whether the predicted resolution 320 is accurate."
Per claims 8 and 17, which are similar in scope, Monahan, Tao, and Kini teach the limitations of claims 7 and 16, above.  Monahan further teaches each of the one or more diagnostic actions have corresponding one or more resolution actions in par 044: "If the predicted resolution 320 is accurate, the predictive service request system 300 can have a high confidence value that the predicted resolution 320 will resolve the service request. In such cases, the predicted values can be sent to the automated service request resolution system to resolve the service request at 350."
Per claims 9 and 18, which are similar in scope, Monahan, Tao, and Kini teach the limitations of claims 1 and 10, above.  Monahan further teaches he one or more resolution actions are remedial actions performed to resolve the problem corresponding to the received one or more service requests and wherein the processor recommends only resolution actions for a service request amongst the service requests which does not require diagnostic actions in pars 065 and 066 
Therefore, claims 1-3, 5-12, and 14-19 are rejected under 35 USC 103.
Response to Arguments
35 USC 101
	On page 8, Applicant argues that the automatic execution of service requests… carried out by machine learning and generating models employing machine learning techniques, is not a mental process.  Examiner agrees, however, under a broadest reasonable interpretation, Applicant's newly amended limitation generates models by employing machine learning techniques that are remodelled but those models are not referred to as the recommending, because that is a part of the pre-stored rules.  Therefore, this is insignificant extra solution activity because it is tangential to the abstract idea.  Applicant's "the one or more determined pre-stored rules" are used in the models, but the models are not in turn used in the recommendation of the service requests.  Therefore, this is not persuasive.  
	Applicant then argues on page 8 and page 9 (the same argument but in two different paragraphs) a technological solution to a technological problem but Applicant has not shown specification support that "inefficient, time consuming and error prone management of service requests" is a technological problem.  A reasonable reading of service requests is that they are also a human problem, and that the humans are inefficient, time consuming and error prone in their management of them.  In MPEP 
	Applicant then claims on page 9 that a program is specifically programmed, but this is not persuasive because applicant has no support that a specially programmed processor is sufficient to overcome 101.  In fact, this is contrary to the USPTO guidance based on precedential decisions.  The only support for this is Alappat, which has been considered superseded.  Therefore, Applicant does not have precedence for citing this rationale.  See MPEP 2106.05(b):
It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions). If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements integrate the exception into a practical application or provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 223-24, 110 USPQ2d 1976, 1983-84 (2014). See In re Alappat, 33 F.3d 1526, 1545 (Fed. Cir. 1994); In re Bilski, 545 F.3d 943 (Fed. Cir. 2008)

(emphasis added).  Therefore, the 101 rejection is maintained.

	On pages 10-11 Applicant argues that limitations provide particularity and that one should tread carefully, and that there is no per se excluded category of eligibility.  However, these arguments are general and not specific to Applicant's claims or the 101 rejection above, and therefore are not persuasive.  
	Therefore, for these reasons, the 101 rejection is maintained.
35 USC 103
	Applicant states that there is a continuous training based execution of service events, but based on the fact that the "models" are disconnected from the pre-determined rules used to recommend, as shown in the 101 arguments, there is not a continuous training based execution.  Per the terms regular intervals and periodically remodeling, these are newly amended limitations that render the arguments moot as further search and consideration has found new art.  
	Applicant then argues that Tao and Monahan do not teach "previously resolved service requests and new actions corresponding to diagnostic and resolutions actions defined via a user interface for new configuration items and problem types."  However, Examiner found Monahan's teachings for these limitations that were not addressed by Applicant in the arguments and therefore Examiner refers Applicant to the rejection above.  
	Therefore, for these reasons the 103 rejection is maintained.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD W. CRANDALL whose telephone number is (313)446-6562.  The examiner can normally be reached on M - F, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD W. CRANDALL/           Examiner, Art Unit 3689